Citation Nr: 1727312	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  10-45 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disability.


ATTORNEY FOR THE BOARD

Thaddaeus Cox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in San Juan, Puerto Rico.  

The Veteran testified before the Decision Review Officer (DRO) at a December 2010 hearing in San Juan, Puerto Rico.  A transcript of this hearing is of record.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim.  The Veteran has not undergone a VA examination concerning the claim for service connection for a psychiatric disability.  The Board finds the criteria for VA's duty to provide an examination have been met.  

The Board notes that VA's statutory duty to assist requires VA to provide a medical examination or obtain a medical opinion if the evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In a claim for service connection, evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The evidence of record provides an indication that the Veteran has (1) a diagnosed disability, or at a minimum the presence of recurring symptoms of a disability; (2) an event or injury while on active duty; and (3) a medical doctor's opinion that the Veteran's present recurring symptoms of a disability which may related to service.

The Veteran filed an initial claim for service connection in July 2009.  That claim included a doctor's letter stating that the Veteran presented symptoms of pervasive anxiety and nervous episodes, which caused the Veteran shortness of breath, trembles, and hyperventilation.  That medical doctor opined that the Veteran's current symptoms of anxiety were more likely than not related to service.  Although that medical doctor did not include the words "diagnosis or diagnosed" in the letter, that doctor did provide evidence of present symptoms of anxiety.  This evidence indicates that the Veteran displayed symptoms of an anxiety disability, which may be related to service.

Additionally, the evidence of record shows that the Veteran was diagnosed with anxiety reaction by a Puerto Rico Police Psychiatrist following the Veteran's service in the Army.  That diagnosis was the cause for the Veteran's release from the police force, and subsequent retirement benefits from the police force.  The Veteran confirmed that diagnosis and receipt of retirement benefits from the Puerto Rico Police Force during the DRO hearing.  The evidence indicates that the Veteran was diagnosed with an anxiety disability after service in the Army, and prior to the private medical opinion.

The Veteran's service medical records confirm complaints and treatment for difficulty breathing.  The Veteran stated during the DRO hearing that the episode of breathing difficulty was the result of pressure from work.  The Veteran states that work pressure stemmed from the inability to properly understand English; the inability to attend English proficiency classes, as requested by the Veteran; and prejudice against the Veteran as a result of that language barrier.  During the DRO hearing, the Veteran stated that although he was not provided a diagnosis at either the Fort Meade Emergency Room or the 6th Armored Calvary Regiment Dispensary, he recalled that the emergency room physician informed the Veteran that the difficulty breathing may be caused by emotional tension or stress.  That evidence indicates that the Veteran had complaints and treatment for difficulty breathing during service, which may be related to diagnosed anxiety reaction and present symptoms of an anxiety disability.

Therefore, as no examination was provided to determine whether the Veteran's symptoms of an anxiety disability were related to complaints and treatment for difficulty breathing during service, the Board finds that remand is necessary to schedule an examination.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining appropriate authorization, obtain any private medical records identified by the Veteran, to include any records from any private physicians that are not already of record.

2.  Then, schedule the Veteran for a VA examination for the claimed psychiatric disability.  The examiner must review the claims file and all private medical records of record, and note that review in the report.  The examiner should diagnosed all psychiatric disabilities present.  The examiner should provide an opinion regarding the nature and etiology of any diagnosed psychiatric disability.  The examiner is asked to specifically address the Veteran's complaints of breathing difficulties in service and whether those complaints represented the onset or symptoms of a psychiatric disorder.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disability was caused by service or any incident of service.  A complete rationale for any opinion should be included in the report.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

